Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-028071, filed on 02/21/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
In Claim 1, the formula for the sulfide solid electrolyte contains the subunit (Li2S-P2S5). This subunit is given the composition generally defined in the specification on Page 9 lines 9-10. With this interpretation, the Li2S and P2S5 mixing ratio is arbitrary, and may be satisfied by any composition of lithium sulfide-phosphorous pentasulfide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ose (US PGPUB 20180301746) in further view of Osada (EP 3016198 A1). 
Regarding Claim 1, Ose teaches the structure of an all-solid-state lithium ion battery (Abstract), comprising a positive electrode layer (Figure 1, cathode 2; Paragraph 0063, “As shown in FIG 1…”), a separator layer (Figure 1, solid electrolyte layer 1) and a negative electrode layer (Figure 1, anode 3; Paragraph 0063, “As shown in FIG 1…”), where the separator layer is interposed between the positive electrode layer and the negative electrode layer (Figure 1, solid electrolyte layer 1 between cathode 2 and anode 3; Paragraph 0063, “As shown in FIG 1…”) and the separator layer includes a sulfide solid electrolyte (Paragraph 0034, “A raw material for the solid electrolyte…”). 
Ose further discloses the composition of an embodiment of the sulfide solid electrolyte to be 15LiBr-10LiI-75(Li2S-P2S5) (Paragraph 102, “Sulfide-based solid electrolyte…”). This composition falls within the range of the instant claim, Ose fails to specifically disclose the range of composition ratios for the components of the electrolyte. 
Osada, which is an analogous art in that it teaches the composition of a sulfide solid electrolyte material with a structural formula of LiBr-LiI-(Li2S-P2S5) possessing high ion conductivity (Abstract); high conductivity is stated in the instant specification as contributing to improving the resistance of an all-solid-state battery, which further contributes to Ose’s goal of improving battery cycle characteristics (Abstract). Osada teaches that the total content of LiX (with X being at least one of Cl, Br, or I) within the solid electrolyte ranges from 10 mol% to 30 mol% (Paragraph 0040, “Furthermore, the ratio of LiX…”), and that when X comprises both iodine and bromine, the ratio of LiBr to the total content of LiBr and LiI range from 25 mol% to 50 mol%, which translates to an LiBr composition range of 2.5 mol% to 15 mol%  and an LiI range of 5 mol% to 22.5 mol% in comparison to the total composition of the solid electrolyte (Paragraph 0045, “For a case in which the sulfide solid electrolyte material contains LiI and LiBr…”). This is comparable to the combination of the instant claim’s range of LiBr from 0 mol% to 15 mol% and LiI from 10 mol% to 20 mol%. Osada further discloses a number of embodiments that fall specifically within the claimed ranges, including examples 1-1 to example 3-3. 
One would be motivated to combine the range of composition ratios of Osada with the work of Ose. The composition ranges taught by Osada represent ranges where the Li ion conductivity will be equal to or higher than that of an equivalent solid electrolyte where only LiI is present, rather than both LiI and LiBr (Paragraph 0045, “the ratio of LiBr relative to the total of LiI and LiBr…”). This goes beyond the teachings of Ose to articulate effective ranges of LiBr, where the conductivity of the battery overall improves. As Ose and Osada both disclose general conditions of the composition range limitation as well as specific embodiments that fall within the claimed ranges, one ordinarily skilled in the art would find the concentration ranges of LiBr, LiI, and (Li2S-P2S5) to be obvious.
Additionally, as the teachings of Ose in combination with Osada possess effectively the same composition and method of construction as those disclosed in the instant application’s Table 1 as embodiments that meet the claimed limitations, it can be inferred that these embodiments inherently possess the structure measured by the SEM-energy dispersive X-ray spectroscopy. Ose teaches the formation of the solid electrolyte through the placement of the LiI-LiBr-(Li2S-P2S5) solution in to a vessel with a solvent, where the vessel is stirred for 30 seconds by an ultrasonic disperser, then shaken by a shaker (Paragraph 127, “The mixture in the container…”. Then, the resultant solid electrolyte material part was applied to an aluminum foil, and dried at 100 degrees Celsius for 30 minutes (Paragraph 0127, “A solid electrolyte material part thus obtained…”). These steps are materially similar to those that produce the embodiments detailed in the instant specification that meet the claimed limitations. Therefore, it would be reasonable to assume, absent evidence to the contrary, that the embodiments made obvious through the combination of Ose and Osada would possess all inherent structure that was measured by the SEM-energy dispersive X-ray spectroscopy.

Further, regarding the limitation of Claim 1 that in a cross section parallel to a thickness direction of the separator layer a line analysis performed by a scanning electron microscope-energy dispersive X-ray spectroscopy performed to measure an atom concentration of sulfur and an atom concentration of iodine in a straight line extending from the negative electrode layer to the positive electrode layer in parallel to the thickness direction, and that the results of this analysis are represented in a regression line with the formula y=ax+b (and all associated definitions of the terms of this formula) and a slope ranging from 0.019 to 0.036, this limitation does not impose additional structure beyond the structure of the preceding limitations of Claim 1. In this case, the ratio of the atom concentration of iodine to the atom concentration of sulfur is a demonstration of the properties inherent in the structure specified in the preceding limitations of Claim 1. 
Ose and Osada make obvious the construction of the instant application’s embodiments, thereby making obvious a structure that would inherently possess the attributes measured by scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As previously discussed, Osada makes obvious the general composition range of the sulfide solid electrolyte, and further teaches the specific composition of one of the instant specification’s embodiments 10LiBr-10LiI-80(75Li2S-P2S5) (Paragraph 0110, “Incidentally, the composition is…”; Examples 3-1 to 3-3), a composition identical to successful embodiment 2 of the instant specification. Ose discloses the placement of the initial materials into a vessel along with a binder at the predetermined blending ratio, where they are then stirred for 30 seconds by an ultrasonic stirrer, then shaken by a shaker (Paragraph 0127, “The mixture in the container was stirred…”), comparable to the instant specification detailing the use of a PP vessel to contain the third paste while being stirred by an ultrasonic stirrer for 30 seconds before it is placed in a shaker and shaken for 30 minutes. As the ultrasonic stirrer represents a unique step in regards to the ordinary process of mixing the materials in a ball mill, meaning that its inclusion is significant in imparting the specific properties of the instant specification’s embodiments that meet the claimed limitations. Then, Ose teaches that the resultant paste is applied to a layer of aluminum foil, where it dried at 100 degrees Celsius for 30 minutes (Paragraph 0127, “A solid electrolyte material part thus obtained was applied to an aluminum foil…”) identical to the instant specification’s detailing of the third paste being coated on the surface of a temporary aluminum foil support, where it dried at 100 degrees Celsius for 30 minutes. Finally, Ose teaches the construction of the battery through the stacking of the anode layer and solid electrolyte, followed by the peeling of the aluminum foil, then the stacking of the cathode layer, followed by pressing to form the all-solid-state lithium ion secondary battery (Paragraph 0141-0142, “To the solid electrolyte material part side…”), matching the process of construction of the final form of the embodiments of the instant specification, where the use of a press roller to densify and merge the layers is detailed. Based on these details of the embodiments disclosed by Ose and Osada, the structure of the embodiments of the instant application is made obvious. 
Therefore, with the structure of embodiments made obvious via the construction of embodiments normally known in the art, the subsequent ratio of atom concentration of iodine to the atom concentration of sulfur and other portions of the limitation, would inherently produce the same results when measured via scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As such, this limitation does not impose additional structure, and is not being considered for patentability.

Regarding Claim 2, such limitations do not impose additional structure; the claimed limitations do not impose additional structural limitations beyond that imposed by the previously discussed structural limitations of Claim 1. In this case, the claimed limitation of separating the solid state battery into a first and second region in an x-y coordinate system determined b x and y in the formula y=ax+b where 0≤x≤0.5 and 0.5<y≤1.0, and the variables y1 and v satisfy a relationship 0.0069v-0.015≤y1≤0.0095-0.026, where y1 represents the arithmetic mean value of a group of measurement points y included in the first region, where y is the ratio of the atom concentration of iodine to the atom concentration of sulfur at a coordinate point, and v represents the amount of substance fraction in percentage of a component derived from LiI, represents attributes inherent to the structure imposed by the previously discussed structural limitations of Claim 1.
Further, the embodiments made obvious by a combination of Ose and Osada inherently possess the attributes of the limitations of Claim 2. Ose and Osada make obvious the construction of the instant application’s embodiments, thereby making obvious a structure that would inherently possess the attributes analyzed from measurements obtained via scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As previously discussed, Osada makes obvious the general composition range of the sulfide solid electrolyte, and further teaches the specific composition of one of the instant specification’s embodiments 10LiBr-10LiI-80(75Li2S-P2S5) (Paragraph 0110, “Incidentally, the composition is…”; Examples 3-1 to 3-3), a composition identical to successful embodiment 2 of the instant specification. Ose discloses the placement of the initial materials into a vessel along with a binder at the predetermined blending ratio, where they are then stirred for 30 seconds by an ultrasonic stirrer, then shaken by a shaker (Paragraph 0127, “The mixture in the container was stirred…”), comparable to the instant specification detailing the use of a PP vessel to contain the third paste while being stirred by an ultrasonic stirrer for 30 seconds before it is placed in a shaker and shaken for 30 minutes. As the ultrasonic stirrer represents a unique step in regards to the ordinary process of mixing the materials in a ball mill, meaning that its inclusion is significant in imparting the specific properties of the instant specification’s embodiments that meet the claimed limitations. Then, Ose teaches that the resultant paste is applied to a layer of aluminum foil, where it dried at 100 degrees Celsius for 30 minutes (Paragraph 0127, “A solid electrolyte material part thus obtained was applied to an aluminum foil…”) identical to the instant specification’s detailing of the third paste being coated on the surface of a temporary aluminum foil support, where it dried at 100 degrees Celsius for 30 minutes. Finally, Ose teaches the construction of the battery through the stacking of the anode layer and solid electrolyte, followed by the peeling of the aluminum foil, then the stacking of the cathode layer, followed by pressing to form the all-solid-state lithium ion secondary battery (Paragraph 0141-0142, “To the solid electrolyte material part side…”), matching the process of construction of the final form of the embodiments of the instant specification, where the use of a press roller to densify and merge the layers is detailed. Based on these details of the embodiments disclosed by Ose and Osada, the structure of the embodiments of the instant application is made obvious.
Therefore, with the structure of embodiments made obvious via the construction of embodiments normally known in the art, the subsequent ratio of atom concentration of iodine to the atom concentration of sulfur and other portions of the limitation, would inherently produce the same results when measured via scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As such, this limitation does not impose additional structure and is not being considered for patentability.

Regarding Claim 3, such limitations do not impose additional structure; the claimed limitations do not impose additional structural limitations beyond that imposed by the previously discussed structural limitations of Claim 1. In this case, y1 and y2 satisfying a relationship represented by the formula 1.13≤y2/y1≤1.18 where y1 represents an arithmetic mean value of a group of measurement points y included in the first region and y2 represents an arithmetic mean value of a group of measurement points y included in the second region, where y is the ratio of the atom concentration of iodine to the atom concentration of sulfur at a coordinate point, represents attributes inherent to the structure imposed by the previously discussed structural limitations of claim 1.
Further, the embodiments made obvious by a combination of Ose and Osada inherently possess the attributes of the limitations of Claim 3. Ose and Osada make obvious the construction of the instant application’s embodiments, thereby making obvious a structure that would inherently possess the attributes analyzed from measurements obtained via scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As previously discussed, Osada makes obvious the general composition range of the sulfide solid electrolyte, and further teaches the specific composition of one of the instant specification’s embodiments 10LiBr-10LiI-80(75Li2S-P2S5) (Paragraph 0110, “Incidentally, the composition is…”; Examples 3-1 to 3-3), a composition identical to successful embodiment 2 of the instant specification. Ose discloses the placement of the initial materials into a vessel along with a binder at the predetermined blending ratio, where they are then stirred for 30 seconds by an ultrasonic stirrer, then shaken by a shaker (Paragraph 0127, “The mixture in the container was stirred…”), comparable to the instant specification detailing the use of a PP vessel to contain the third paste while being stirred by an ultrasonic stirrer for 30 seconds before it is placed in a shaker and shaken for 30 minutes. As the ultrasonic stirrer represents a unique step in regards to the ordinary process of mixing the materials in a ball mill, meaning that its inclusion is significant in imparting the specific properties of the instant specification’s embodiments that meet the claimed limitations. Then, Ose teaches that the resultant paste is applied to a layer of aluminum foil, where it dried at 100 degrees Celsius for 30 minutes (Paragraph 0127, “A solid electrolyte material part thus obtained was applied to an aluminum foil…”) identical to the instant specification’s detailing of the third paste being coated on the surface of a temporary aluminum foil support, where it dried at 100 degrees Celsius for 30 minutes. Finally, Ose teaches the construction of the battery through the stacking of the anode layer and solid electrolyte, followed by the peeling of the aluminum foil, then the stacking of the cathode layer, followed by pressing to form the all-solid-state lithium ion secondary battery (Paragraph 0141-0142, “To the solid electrolyte material part side…”), matching the process of construction of the final form of the embodiments of the instant specification, where the use of a press roller to densify and merge the layers is detailed. Based on these details of the embodiments disclosed by Ose and Osada, the structure of the embodiments of the instant application is made obvious.
Therefore, with the structure of embodiments made obvious via the construction of embodiments normally known in the art, the subsequent ratio of atom concentration of iodine to the atom concentration of sulfur and other portions of the limitation, would inherently produce the same results when measured via scanning electron microscope-energy dispersive X-ray spectroscopy as specified in the instant claim. As such, this limitation does not impose additional structure and is not being considered for patentability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W ESTES whose telephone number is (571)272-4820. The examiner can normally be reached Monday - Friday 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.E./Examiner, Art Unit 1725
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 8, 2022